DETAILED ACTION
Response to Amendment
The amendment filed on 05/10/22 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0208104) in view of Antebi (US 2012/0192064) and further in view of Reisman (US 2002/0069282) and Achyuth (2002/0069282) and Ahn (US 2018/0307837).
Regarding claim 1, Yoon discloses:
A computer-implementable method for identification of sources of files comprising: downloading, by a file source identification system, one or more files related to a product from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.”) and the downloading of the one or more files from the one or more sources is the user downloading the sound source file when the filename includes an extension that represents the source of the file “ABC” which is trusted and tends to have high sound quality music; further, the file source identification system is the second terminal with the which the user downloads the file from the first terminal (the first and second terminal are connected)
determining… the one or more sources from which the one or more files  from the one or more sources are downloaded at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.””) and the determining of the source from which the file is downloaded is the identifying that the sound source file is provided by ABC company by the user of the second terminal;
adding … meta-data extensions to the downloaded one or more files from the one or more sources to create files with meta-data extensions at least by ([0125] “The second ID-based processing module 250 may decrypt an encryption file or verify an electronic signature of a signature file. More specifically, the second ID-based processing module 250 may encrypt a third file using an ID of a receiver (i.e., the first user) who will receive the third file, and generate and append an electronic signature to a fourth file using a secret key corresponding to an ID of a transmitter (i.e., the second user) who transmits the fourth file.” [0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the source of the file, the ID of the second user of the second terminal (by the file source identification system), is appended to the downloaded file’s extension in a similar manner as the example provided in [0165] and Fig. 14 as cited;
wherein the meta-data extensions provide a file attribute for source inspection…at least by ([0166] which discloses how a user is able to glance at the filename, which includes “ABC”, and determine that it is associated with a source that provides music/files of superior sound quality because it is from “ABC” (source inspection)) [0125] discussing second system can also add extensions to identify source), examiner notes “for source inspection” is broad and does not necessarily require the source to be “the source from which one or more files are downloaded.”
Yoon fails to disclose “…by a plug-in application on a user device…; …and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database, wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Antebi teaches …by a plug-in application on a user device… at least by ([0022] “a device and a method are disclosed including plug-in software components that are integrated with document processing software suites. The plug-in software components provide a set of integrated interfaces for collaborative document processing in conjunction with multiple remote file, data, and application service providers” [0058]-[0059] describe how the plug-in component is integrated with the application [0061] “Once the user launches the integrated document processing suite with the plug-in component 306 installed, the corresponding toolbar, menus, and/or buttons allow the user to store, find, and retrieve her files from specific service providers with which the user has registered” [0062] “plug-in component 306 may use the service provider's API to specify the file and folder structure. Using such API, plug-in component 306 enables users to create new folders, rename files and folders, change file access permissions, and take other actions enabled by the API.”) and the plug-in component (plug-in application) on the device is used by the user to retrieve and rename files.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Antebi into the teaching of Yoon because the references similarly disclose the transfer and processing of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yoon to include a plug-in application for viewing and renaming files as in Antebi in order to provide added functionality or features to the existing software package so as to avoid having to build new software with the desired functionality or features.
Yoon, Antebi fail to disclose “…and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database, wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Reisman teaches …and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links at least by ([Abstract] “A method for distributing information to a plurality of uncoordinated user stations each of which is configured for communications with a multiplicity of independently-operated servers via a non-proprietary network includes steps for providing a distribution service that distributes updates for a plurality of different products, and providing a transporter software component to each of the plurality of uncoordinated user stations, wherein the transporter software component at each user station automatically effects communication sessions with the distribution service via the non-proprietary network for the purpose of obtaining updates for each of at least a subset of the plurality of different products that are installed on that user station.” [0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the listing of items and parts is the web package list;
wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path at least by ([0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the file extension is modified to include a common intercept extension or a coded link (SUP name/download path/path) followed by the original URL, for example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reisman into the teaching of Yoon, Antebi because the references similarly disclose the transfer and processing of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a link appended to a filename to software updates as in Reisman in order to allow the system to easily identify and implement the correct software update files.
Yoon, Antebi, Reisman fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Achyuth teaches storing the files with meta-data extensions by the user device to a meta-data database at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights” [0073] discloses that the files can be stored responsive to a communication received that was sent based on a user selection (by the user device)) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Yoon, Antebi, Reisman because the references similarly disclose the transfer and processing of files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.
Yoon, Antebi, Reisman, Achyuth fail to disclose “and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Ahn teaches the following limitations, and parsing user downloaded files and adding meta-data by a security framework at least by ([0085] “A security evaluation system according to example embodiments may be configured through a server, which is described below. A security evaluation method according to the example embodiments may be performed through the server” [0096] “FIG. 3 is a block diagram illustrating a security evaluation system according to at least one example embodiment. A security evaluation system 300 of FIG. 3 may be configured through the server 150, and a package decomposition module 310, a file identifying module 320, a parsing module 330, an analyzing module 340, and a report module 350 included in the security evaluation system 300” [0098] “the server 150 may provide users with a file package of applications registered by developers” [0099] “Here, the package decomposition module 310 may decompose the registered file package” [0101] “The file identifying module 320 may identify files included in the decomposed file package” [0102] “The parsing module 330 may parse the identified files. To this end, a parser 331 may parse files with a specific extension (e.g., ‘dex’, ‘so’, ‘dll’) among the identified files and a collector 332 may collect desired information from files with a specific extension (e.g., ‘json’, ‘ini’, ‘apk’, ‘xml’, ‘cert’).” [0104] “Parsed information and collected information may be transferred to the analyzing module 340.” [0105] “The analyzing module 340 may generate and provide analysis information of each of an obfuscation perspective, a vulnerability perspective, and a security solution perspective with respect to a corresponding file package (or an application installed and executed on a user terminal (e.g., the electronic device 110) through the corresponding file package) based on the information that is transferred from the parsing module 330” [0107] “the vulnerability detection module 342 may generate analysis information associated with a vulnerability that is present in files with a specific extension (e.g., ‘dex’, ‘so’, or ‘config’ that is an extension of a configuration file).” [0111] “the security tool detection module 344 may generate analysis information regarding whether the security tool is applied to the file package” [0142] “A security evaluation system according to the example embodiments may be configured as the same computer device as the server 150.” [0144] “The registered file package may be distributed to users who desire to use the corresponding application.” [0145] “the analysis information generator 1030 may analyze the registered file package based on the pattern-information-by-perspective to generate analysis information of the obfuscation perspective and analysis information of the vulnerability perspective”) and the security framework is the security evaluation method performed by the security evaluation system, while the adding of the metadata is the generating of analysis information, such as information associated with a vulnerability within the files which can be processed for all of the files within the file package as well as analysis information regarding whether the security tool is applied to the file package by the different modules; the files are provided or distributed to the users who desire to use the corresponding application,
wherein the added meta-data is checked by the security framework when a user attempts to download a file at least by ([0105] “The analyzing module 340 may generate and provide analysis information of each of an obfuscation perspective, a vulnerability perspective, and a security solution perspective with respect to a corresponding file package (or an application installed and executed on a user terminal (e.g., the electronic device 110) through the corresponding file package) based on the information that is transferred from the parsing module 330” [0144] “In operation 1120, the file package register 1020 may registering the file package to be distributed to users to install and execute an application. For example, the file package register 1020 may receive a registration on a file package transmitted from a terminal of a developer to the server 150 over the network 170 or a file package input to the server 150 through a separate recording medium. The registered file package may be distributed to users who desire to use the corresponding application. Here, a security evaluation may be performed prior to the distribution in order to provide security with a certain level or more.” [0145] “In operation 1130, the analysis information generator 1030 may analyze the registered file package based on the pattern-information-by-perspective to generate analysis information of the obfuscation perspective and analysis information of the vulnerability perspective”) and steps 1120 and 1130 of Fig. 11 describe how the file package to be distributed to users attempting to install and use an application is registered and analyzed based using various security evaluations based on which information is generated (added metadata) based on the various perspectives such as the obfuscation perspective, vulnerability perspective, and security solution perspective which all can be executed while a user attempts to install and use a program but before the file package is actually delivered to the user for installation for security purposes.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ahn into the teaching of Yoon, Antebi, Reisman, Achyuth because the references similarly disclose the transfer and processing of files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include the security evaluation method as in Ahn in order to “provide the analyzed information to be available for security enhancement of the application on the side of an application publisher” (Ahn, [0009]).
As per claim 2, claim 1 is incorporated, Yoon further discloses:
wherein the downloading, by the file source identification system, the one or more files from the one or more sources is from local device locations at least by ([0119] “The destination may be the local server 1 sharable by the first terminal 100 and the second terminal 200, or the second terminal 200 capable of local communication with the first terminal 100.”).
As per claim 5, claim 1 is incorporated, Yoon further discloses:
wherein the meta-data extensions further comprise information related to one or more of: file source, file origin, identifier of the file source or the file origin, download count, size, image location, software update package (SUP), software update package (SUP) path/download path at least by ([0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the extension “ABC” is at least the file source/origin and identifier of the source/origin.
As per claim 6, claim 1 is incorporated, Achyuth further discloses
wherein the storing is performed on a dedicated meta-data database that includes folders of the files with meta-data extensions at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights”) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (dedicated meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Regarding claim 8, Yoon discloses:
A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus at least by ([0055] “It will be understood that, when an element, component, apparatus, or system is referred to as comprising a component consisting of a program or software, the element, component, apparatus, or system can comprise hardware (e.g., a memory or a central processing unit (CPU)) necessary for executing or operating the program or software or another program or software (e.g., an operating system (OS) and a driver necessary for driving a hardware”);
the computer program code interacting with a plurality of computer operations for improved management of unattended user queries and comprising instructions executable by the processor and configured for: downloading, by a file source identification system, one or more files related to a product from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.”) and the downloading of the one or more files from the one or more sources is the user downloading the sound source file when the filename includes an extension that represents the source of the file “ABC” which is trusted and tends to have high sound quality music; further, the file source identification system is the second terminal with the which the user downloads the file from the first terminal (the first and second terminal are connected)
determining… the one or more sources from which the one or more files  from the one or more sources are downloaded at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.””) and the determining of the source from which the file is downloaded is the identifying that the sound source file is provided by ABC company by the user of the second terminal;
adding … meta-data extensions to the downloaded one or more files from the one or more sources to create files with meta-data extensions at least by ([0125] “The second ID-based processing module 250 may decrypt an encryption file or verify an electronic signature of a signature file. More specifically, the second ID-based processing module 250 may encrypt a third file using an ID of a receiver (i.e., the first user) who will receive the third file, and generate and append an electronic signature to a fourth file using a secret key corresponding to an ID of a transmitter (i.e., the second user) who transmits the fourth file.” [0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the source of the file, the ID of the second user of the second terminal (by the file source identification system), is appended to the downloaded file’s extension in a similar manner as the example provided in [0165] and Fig. 14 as cited;
wherein the meta-data extensions provide a file attribute for source inspection…at least by ([0166] which discloses how a user is able to glance at the filename, which includes “ABC”, and determine that it is associated with a source that provides music/files of superior sound quality because it is from “ABC” (source inspection)) [0125] discussing second system can also add extensions to identify source), examiner notes “for source inspection” is broad and does not necessarily require the source to be “the source from which one or more files are downloaded.”
Yoon fails to disclose “…by a plug-in application on a user device…; …and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database, wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Antebi teaches …by a plug-in application on a user device… at least by ([0022] “a device and a method are disclosed including plug-in software components that are integrated with document processing software suites. The plug-in software components provide a set of integrated interfaces for collaborative document processing in conjunction with multiple remote file, data, and application service providers” [0058]-[0059] describe how the plug-in component is integrated with the application [0061] “Once the user launches the integrated document processing suite with the plug-in component 306 installed, the corresponding toolbar, menus, and/or buttons allow the user to store, find, and retrieve her files from specific service providers with which the user has registered” [0062] “plug-in component 306 may use the service provider's API to specify the file and folder structure. Using such API, plug-in component 306 enables users to create new folders, rename files and folders, change file access permissions, and take other actions enabled by the API.”) and the plug-in component (plug-in application) on the device is used by the user to retrieve and rename files.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Antebi into the teaching of Yoon because the references similarly disclose the transfer and processing of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yoon to include a plug-in application for viewing and renaming files as in Antebi in order to provide added functionality or features to the existing software package so as to avoid having to build new software with the desired functionality or features.
Yoon, Antebi fail to disclose “…and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database, wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Reisman teaches …and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links at least by ([Abstract] “A method for distributing information to a plurality of uncoordinated user stations each of which is configured for communications with a multiplicity of independently-operated servers via a non-proprietary network includes steps for providing a distribution service that distributes updates for a plurality of different products, and providing a transporter software component to each of the plurality of uncoordinated user stations, wherein the transporter software component at each user station automatically effects communication sessions with the distribution service via the non-proprietary network for the purpose of obtaining updates for each of at least a subset of the plurality of different products that are installed on that user station.” [0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the listing of items and parts is the web package list;
wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path at least by ([0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the file extension is modified to include a common intercept extension or a coded link (SUP name/download path/path) followed by the original URL, for example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reisman into the teaching of Yoon, Antebi because the references similarly disclose the transfer and processing of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a link appended to a filename to software updates as in Reisman in order to allow the system to easily identify and implement the correct software update files.
Yoon, Antebi, Reisman fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Achyuth teaches storing the files with meta-data extensions by the user device to a meta-data database at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights” [0073] discloses that the files can be stored responsive to a communication received that was sent based on a user selection (by the user device)) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Yoon, Antebi, Reisman because the references similarly disclose the transfer and processing of files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.
Yoon, Antebi, Reisman, Achyuth fail to disclose “and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Ahn teaches the following limitations, and parsing user downloaded files and adding meta-data by a security framework at least by ([0085] “A security evaluation system according to example embodiments may be configured through a server, which is described below. A security evaluation method according to the example embodiments may be performed through the server” [0096] “FIG. 3 is a block diagram illustrating a security evaluation system according to at least one example embodiment. A security evaluation system 300 of FIG. 3 may be configured through the server 150, and a package decomposition module 310, a file identifying module 320, a parsing module 330, an analyzing module 340, and a report module 350 included in the security evaluation system 300” [0098] “the server 150 may provide users with a file package of applications registered by developers” [0099] “Here, the package decomposition module 310 may decompose the registered file package” [0101] “The file identifying module 320 may identify files included in the decomposed file package” [0102] “The parsing module 330 may parse the identified files. To this end, a parser 331 may parse files with a specific extension (e.g., ‘dex’, ‘so’, ‘dll’) among the identified files and a collector 332 may collect desired information from files with a specific extension (e.g., ‘json’, ‘ini’, ‘apk’, ‘xml’, ‘cert’).” [0104] “Parsed information and collected information may be transferred to the analyzing module 340.” [0105] “The analyzing module 340 may generate and provide analysis information of each of an obfuscation perspective, a vulnerability perspective, and a security solution perspective with respect to a corresponding file package (or an application installed and executed on a user terminal (e.g., the electronic device 110) through the corresponding file package) based on the information that is transferred from the parsing module 330” [0107] “the vulnerability detection module 342 may generate analysis information associated with a vulnerability that is present in files with a specific extension (e.g., ‘dex’, ‘so’, or ‘config’ that is an extension of a configuration file).” [0111] “the security tool detection module 344 may generate analysis information regarding whether the security tool is applied to the file package” [0142] “A security evaluation system according to the example embodiments may be configured as the same computer device as the server 150.” [0144] “The registered file package may be distributed to users who desire to use the corresponding application.” [0145] “the analysis information generator 1030 may analyze the registered file package based on the pattern-information-by-perspective to generate analysis information of the obfuscation perspective and analysis information of the vulnerability perspective”) and the security framework is the security evaluation method performed by the security evaluation system, while the adding of the metadata is the generating of analysis information, such as information associated with a vulnerability within the files which can be processed for all of the files within the file package as well as analysis information regarding whether the security tool is applied to the file package by the different modules; the files are provided or distributed to the users who desire to use the corresponding application,
wherein the added meta-data is checked by the security framework when a user attempts to download a file at least by ([0105] “The analyzing module 340 may generate and provide analysis information of each of an obfuscation perspective, a vulnerability perspective, and a security solution perspective with respect to a corresponding file package (or an application installed and executed on a user terminal (e.g., the electronic device 110) through the corresponding file package) based on the information that is transferred from the parsing module 330” [0144] “In operation 1120, the file package register 1020 may registering the file package to be distributed to users to install and execute an application. For example, the file package register 1020 may receive a registration on a file package transmitted from a terminal of a developer to the server 150 over the network 170 or a file package input to the server 150 through a separate recording medium. The registered file package may be distributed to users who desire to use the corresponding application. Here, a security evaluation may be performed prior to the distribution in order to provide security with a certain level or more.” [0145] “In operation 1130, the analysis information generator 1030 may analyze the registered file package based on the pattern-information-by-perspective to generate analysis information of the obfuscation perspective and analysis information of the vulnerability perspective”) and steps 1120 and 1130 of Fig. 11 describe how the file package to be distributed to users attempting to install and use an application is registered and analyzed based using various security evaluations based on which information is generated (added metadata) based on the various perspectives such as the obfuscation perspective, vulnerability perspective, and security solution perspective which all can be executed while a user attempts to install and use a program but before the file package is actually delivered to the user for installation for security purposes.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ahn into the teaching of Yoon, Antebi, Reisman, Achyuth because the references similarly disclose the transfer and processing of files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include the security evaluation method as in Ahn in order to “provide the analyzed information to be available for security enhancement of the application on the side of an application publisher” (Ahn, [0009]).
Regarding claim 15, Yoon discloses:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: downloading, by a file source identification system, one or more files related to a product from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.”) and the downloading of the one or more files from the one or more sources is the user downloading the sound source file when the filename includes an extension that represents the source of the file “ABC” which is trusted and tends to have high sound quality music; further, the file source identification system is the second terminal with the which the user downloads the file from the first terminal (the first and second terminal are connected)
determining… the one or more sources from which the one or more files  from the one or more sources are downloaded at least by ([0166] “Subsequently, the second user of the second terminal 200 may download the sound source file “music.mp3” through a search. When the second user tries to download the sound source file of the company “ABC,” it is possible to know that “music.mp3” is provided by ABC company from the file “music.mp3.ABC.” Thus, when the second user thinks that sound source files of ABC company are superior in terms of sound quality and safe, the second user may download the sound source file with just a glance at the filename “music.mp3.ABC.””) and the determining of the source from which the file is downloaded is the identifying that the sound source file is provided by ABC company by the user of the second terminal;
adding … meta-data extensions to the downloaded one or more files from the one or more sources to create files with meta-data extensions at least by ([0125] “The second ID-based processing module 250 may decrypt an encryption file or verify an electronic signature of a signature file. More specifically, the second ID-based processing module 250 may encrypt a third file using an ID of a receiver (i.e., the first user) who will receive the third file, and generate and append an electronic signature to a fourth file using a secret key corresponding to an ID of a transmitter (i.e., the second user) who transmits the fourth file.” [0165] “Referring to FIG. 14, assuming that the first terminal 100 is a server of the company “ABC” providing the sound source file “music.mp3,” the first terminal 100 may not distribute the sound source file as the original is, but may distribute the sound source file in the form of “music.mp3.ABC” to which an electronic signature has been appended. In other words, the first electronic signature unit 354 may generate an electronic signature using a secret key paired with the ID “ABC” of the company, append the electronic signature to “music.mp3,” and generate “music.mp3.ABC” using “ABC” as an extension of “music.mp3.””) and the source of the file, the ID of the second user of the second terminal (by the file source identification system), is appended to the downloaded file’s extension in a similar manner as the example provided in [0165] and Fig. 14 as cited;
wherein the meta-data extensions provide a file attribute for source inspection…at least by ([0166] which discloses how a user is able to glance at the filename, which includes “ABC”, and determine that it is associated with a source that provides music/files of superior sound quality because it is from “ABC” (source inspection)) [0125] discussing second system can also add extensions to identify source), examiner notes “for source inspection” is broad and does not necessarily require the source to be “the source from which one or more files are downloaded.”
Yoon fails to disclose “…by a plug-in application on a user device…; …and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database, wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Antebi teaches …by a plug-in application on a user device… at least by ([0022] “a device and a method are disclosed including plug-in software components that are integrated with document processing software suites. The plug-in software components provide a set of integrated interfaces for collaborative document processing in conjunction with multiple remote file, data, and application service providers” [0058]-[0059] describe how the plug-in component is integrated with the application [0061] “Once the user launches the integrated document processing suite with the plug-in component 306 installed, the corresponding toolbar, menus, and/or buttons allow the user to store, find, and retrieve her files from specific service providers with which the user has registered” [0062] “plug-in component 306 may use the service provider's API to specify the file and folder structure. Using such API, plug-in component 306 enables users to create new folders, rename files and folders, change file access permissions, and take other actions enabled by the API.”) and the plug-in component (plug-in application) on the device is used by the user to retrieve and rename files.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Antebi into the teaching of Yoon because the references similarly disclose the transfer and processing of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Yoon to include a plug-in application for viewing and renaming files as in Antebi in order to provide added functionality or features to the existing software package so as to avoid having to build new software with the desired functionality or features.
Yoon, Antebi fail to disclose “…and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database, wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Reisman teaches …and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links at least by ([Abstract] “A method for distributing information to a plurality of uncoordinated user stations each of which is configured for communications with a multiplicity of independently-operated servers via a non-proprietary network includes steps for providing a distribution service that distributes updates for a plurality of different products, and providing a transporter software component to each of the plurality of uncoordinated user stations, wherein the transporter software component at each user station automatically effects communication sessions with the distribution service via the non-proprietary network for the purpose of obtaining updates for each of at least a subset of the plurality of different products that are installed on that user station.” [0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the listing of items and parts is the web package list;
wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path at least by ([0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the file extension is modified to include a common intercept extension or a coded link (SUP name/download path/path) followed by the original URL, for example.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reisman into the teaching of Yoon, Antebi because the references similarly disclose the transfer and processing of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a link appended to a filename to software updates as in Reisman in order to allow the system to easily identify and implement the correct software update files.
Yoon, Antebi, Reisman fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Achyuth teaches storing the files with meta-data extensions by the user device to a meta-data database at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights” [0073] discloses that the files can be stored responsive to a communication received that was sent based on a user selection (by the user device)) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Yoon, Antebi, Reisman because the references similarly disclose the transfer and processing of files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.
Yoon, Antebi, Reisman, Achyuth fail to disclose “and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Ahn teaches the following limitations, and parsing user downloaded files and adding meta-data by a security framework at least by ([0085] “A security evaluation system according to example embodiments may be configured through a server, which is described below. A security evaluation method according to the example embodiments may be performed through the server” [0096] “FIG. 3 is a block diagram illustrating a security evaluation system according to at least one example embodiment. A security evaluation system 300 of FIG. 3 may be configured through the server 150, and a package decomposition module 310, a file identifying module 320, a parsing module 330, an analyzing module 340, and a report module 350 included in the security evaluation system 300” [0098] “the server 150 may provide users with a file package of applications registered by developers” [0099] “Here, the package decomposition module 310 may decompose the registered file package” [0101] “The file identifying module 320 may identify files included in the decomposed file package” [0102] “The parsing module 330 may parse the identified files. To this end, a parser 331 may parse files with a specific extension (e.g., ‘dex’, ‘so’, ‘dll’) among the identified files and a collector 332 may collect desired information from files with a specific extension (e.g., ‘json’, ‘ini’, ‘apk’, ‘xml’, ‘cert’).” [0104] “Parsed information and collected information may be transferred to the analyzing module 340.” [0105] “The analyzing module 340 may generate and provide analysis information of each of an obfuscation perspective, a vulnerability perspective, and a security solution perspective with respect to a corresponding file package (or an application installed and executed on a user terminal (e.g., the electronic device 110) through the corresponding file package) based on the information that is transferred from the parsing module 330” [0107] “the vulnerability detection module 342 may generate analysis information associated with a vulnerability that is present in files with a specific extension (e.g., ‘dex’, ‘so’, or ‘config’ that is an extension of a configuration file).” [0111] “the security tool detection module 344 may generate analysis information regarding whether the security tool is applied to the file package” [0142] “A security evaluation system according to the example embodiments may be configured as the same computer device as the server 150.” [0144] “The registered file package may be distributed to users who desire to use the corresponding application.” [0145] “the analysis information generator 1030 may analyze the registered file package based on the pattern-information-by-perspective to generate analysis information of the obfuscation perspective and analysis information of the vulnerability perspective”) and the security framework is the security evaluation method performed by the security evaluation system, while the adding of the metadata is the generating of analysis information, such as information associated with a vulnerability within the files which can be processed for all of the files within the file package as well as analysis information regarding whether the security tool is applied to the file package by the different modules; the files are provided or distributed to the users who desire to use the corresponding application,
wherein the added meta-data is checked by the security framework when a user attempts to download a file at least by ([0105] “The analyzing module 340 may generate and provide analysis information of each of an obfuscation perspective, a vulnerability perspective, and a security solution perspective with respect to a corresponding file package (or an application installed and executed on a user terminal (e.g., the electronic device 110) through the corresponding file package) based on the information that is transferred from the parsing module 330” [0144] “In operation 1120, the file package register 1020 may registering the file package to be distributed to users to install and execute an application. For example, the file package register 1020 may receive a registration on a file package transmitted from a terminal of a developer to the server 150 over the network 170 or a file package input to the server 150 through a separate recording medium. The registered file package may be distributed to users who desire to use the corresponding application. Here, a security evaluation may be performed prior to the distribution in order to provide security with a certain level or more.” [0145] “In operation 1130, the analysis information generator 1030 may analyze the registered file package based on the pattern-information-by-perspective to generate analysis information of the obfuscation perspective and analysis information of the vulnerability perspective”) and steps 1120 and 1130 of Fig. 11 describe how the file package to be distributed to users attempting to install and use an application is registered and analyzed based using various security evaluations based on which information is generated (added metadata) based on the various perspectives such as the obfuscation perspective, vulnerability perspective, and security solution perspective which all can be executed while a user attempts to install and use a program but before the file package is actually delivered to the user for installation for security purposes.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ahn into the teaching of Yoon, Antebi, Reisman, Achyuth because the references similarly disclose the transfer and processing of files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include the security evaluation method as in Ahn in order to “provide the analyzed information to be available for security enhancement of the application on the side of an application publisher” (Ahn, [0009]).

Claims 9, 12-13, 16, 19 recite equivalent claim limitations as the method of claims 2, 5-6, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.


Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0208104) in view of Antebi (US 2012/0192064) and Reisman (US 2002/0069282) and Achyuth (US 2020/0314167) and Ahn (US 2018/0307837) and further in view of Liang (US 2016/0188316).
As per claim 3, claim 1 is incorporated, Yoon, Antebi, Reisman, Achyuth, Ahn fail to disclose “wherein the one or more files from the one or more sources are part of a software update package (SUP)”
However, Liang teaches the above limitation at least by ([0015] “Using the techniques of the present disclosure, to generate a set of increment files for updating a software program file”) and the files that are part of a software update package or the set of increment files used for updating a software program file.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liang into the teaching of Yoon, Antebi, Reisman, Achyuth, Ahn because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include multiple files for updating a software program file as in Liang in order to allow the system to update the software program from various files sources.
As per claim 4, claim 3 is incorporated, Liang furthers discloses:
wherein files from the one or more sources in the software update package (SUP) are from one or more different locations at least by ([0015] “Using the techniques of the present disclosure, to generate a set of increment files for updating a software program file, a software program provider device (e.g., a server) can first compare between data associated with different variants of the program files, all of which associated with a particular version but provided by different distribution channels”) and the files from one or more different locations are the set of increment files from different distribution channels for updating the software program file.

Claims 10-11, 17-18 recite equivalent claim limitations as the method of claims 3-4, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2014/0208104) in view of Antebi (US 2012/0192064) and Reisman (US 2002/0069282) and Achyuth (US 2020/0314167) and Ahn (US 2018/0307837) and further in view of Juillard (US 8,140,647).
As per claim 7, claim 1 is incorporated, Yoon, Antebi, Reisman, Achyuth, Ahn fail to disclose “further comprising providing an alternative data stream as part of a meta-data extension when files from the one or more sources are copied from the one or more sources”
However, Juillard teaches the above limitation at least by ([col. 2, lines 56-60] “The method disclosed herein originates an upload request from a client for the transfer data to a server, from a third party application hosted on a network having a wider bandwidth than is available to the originator client.” [col. 8, lines 23-27, 37-43] “the client device sending a login request to the remote service device in Step 501 a initiating a file transfer session. In Step 501 b the client device receives an acknowledgement from the remote service device authenticating the session…sending the transfer request message to the remote service device in Step 506 may include sending an attribute such as a remote service device identifier, a file name, a directory path, file extension, access key, metadata, access date, last modified date, creation date, user ownership, group ownership, size, compressed size, description, author, title, or combinations of the above-described attributes.”) and the providing of the alternative data stream is the providing of a combination of at least the file extension and directory path of a file during a process for transferring a file from a client (source) to a server.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Juillard into the teaching of Yoon, Antebi, Reisman, Achyuth, Ahn because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include an alternative data stream as part of a metadata extension as in Juillard to allow the different devices to access the same files using different paths.

Claims 14, 20 recite equivalent claim limitations as the method of claim 7, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 05/10/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 9-10, applicant argues that Antebi fails to disclose adding meta-data extensions to downloaded files.
In response to the preceding argument, examiner respectfully submits that, as an initial matter, the applicant appears to be attacking the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously and currently set forth in the rejection, Yoon discloses “adding … meta-data extensions to the downloaded one or more files from the one or more sources to create files with meta-data extensions” at least by ([0125], [0165]) wherein the source of the file, the ID of the second user of the second terminal (by the file source identification system), is appended to the downloaded file’s extension in a similar manner as the example provided in [0165] and Fig. 14. Antebi discloses the “…by a plug-in application on a user device…” at least by ([0058]-[0062]) wherein the plug-in component (plug-in application) on the device is used by the user to retrieve and rename files. Reisman discloses “…and links to the sources of installed software, software update packages (SUP) and listing of items and parts (SWB); wherein the plug-in application opens the links” at least by ([Abstract], [0357]-[0359], [0361]) wherein the listing of items and parts is the web package list.
Regarding 35 USC 103, on pg. 10, applicant argues that Resiman does not teach or suggest “meta-data extensions” and therefore, does not disclose the “wherein the metadata extensions…” limitation.
In response to the preceding argument, examiner respectfully submits that, Reisman discloses “wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path” at least by ([0357]-[0359], [0361]) wherein the file extension is modified to include a common intercept extension or a coded link (SUP name/download path/path) followed by the original URL. That is, the “metadata extensions” are the URLS or coded links used/replaced as the file extensions.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169